COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                NO.  2-10-042-CV
 
 
IN THE INTEREST OF K.D.H., A CHILD
 
 
                                                       ------------
 
              FROM
THE 323RD DISTRICT COURT OF TARRANT COUNTY
 
                                                       ------------
 
                     MEMORANDUM OPINION[1] AND JUDGMENT
 
                                                       ------------




On
April 15, 2010, we notified Appellant that her brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App.  P. 38.6(a). 
We stated we could dismiss the appeal for want of prosecution unless
Appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  No response having been received, on May 11,
2010, we abated this appeal and remanded the case to the trial court to conduct
a hearing to determine whether Appellant desires to continue this appeal and
appoint new appellate counsel if necessary. 
On June 14, 2010, we received a supplemental clerk=s
record, and on June 15, 2010, we received the reporter=s
record from the abatement hearing conducted pursuant to our May 11, 2010
abatement order.  The supplemental clerk=s
record and the reporter=s record confirm that
Appellant has decided not to further pursue this appeal.
Because
Appellant=s
brief has not been filed and the appellate record confirms that Appellant has
decided not to further pursue this appeal, we dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
38.8(a), 42.3(b), 43.2(f).  
 
 
PER CURIAM
 
PANEL:
GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:
June 24, 2010




[1]See Tex. R. App. P.
47.4.